Exhibit 10.12.1


       
Confidentiality and Business Protection Agreement


This Confidentiality and Business Protection Agreement (“Agreement”) is hereby
entered into by and between Patrice B. Morrison (“Executive”) and Cardinal
Health, Inc., an Ohio Corporation (the “Company”), effective as of June 28,
2018.


It is hereby agreed as follows:


1.Consideration and Acknowledgements. The parties acknowledge that the
provisions and covenants contained in this Agreement are ancillary and material
to, and in consideration of, retirements benefits being negotiated between the
parties and that the limitations contained herein are reasonable in geographic
and temporal scope and do not impose a greater restriction or restraint than is
necessary to protect the goodwill and other legitimate business interests of the
Company. The parties also acknowledge and agree that the provisions of this
Agreement do not adversely affect Executive's ability to earn a living in any
capacity that does not violate the covenants contained herein. The parties
further acknowledge and agree that the provisions of Section 9(a) below are
accurate and necessary because (i) this Agreement is entered into in the State
of Ohio, (ii) Ohio has a substantial relationship to the parties and to this
transaction, (iii) Ohio is the headquarters state of the Company, which has
operations worldwide and has a compelling interest in having its employees
treated uniformly, (iv) the use of Ohio law provides certainty to the parties in
any covenant litigation in the United States, and (v) enforcement of the
provisions of this Agreement would not violate any fundamental public policy of
Ohio or any other jurisdiction.


2.Confidential Information. Executive shall hold in a fiduciary capacity for the
benefit of the Company and all of its subsidiaries, partnerships, joint
ventures, limited liability companies and other affiliates (collectively, the
"Cardinal Group"), all secret or confidential information, knowledge or data
relating to the Cardinal Group and its businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, research, secret data, costs, names of
users or purchasers of their respective products or services, business methods,
operating procedures or programs or methods of promotion and sale) that
Executive has obtained or obtains during Executive's employment by the Cardinal
Group and that is not public knowledge (other than as a result of Executive's
violation of this Agreement) ("Confidential Information"). For the purposes of
this Agreement, information shall not be deemed to be publicly available merely
because it is embraced by general disclosures or because individual features or
combinations thereof are publicly available. Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after
Executive's employment with the Cardinal Group, except with prior written
consent of the applicable Cardinal Group company, or as otherwise required by
law or legal process. All records, files, memoranda, reports, customer lists,
drawings, plans, documents and the like that Executive uses, prepares or comes
into contact with during the course of Executive's employment shall remain the
sole property of the Company or the Cardinal Group company, as applicable, and
shall be turned over to the applicable Cardinal Group company upon termination
of Executive's employment.


3.Non-Recruitment of Cardinal Group Employees, etc. Executive shall not, at any
time during the Restricted Period (as defined below), without the prior written
consent of the Company, engage in the following conduct (a "Solicitation"): (i)
directly or indirectly, including via social media or professional networking
services, solicit, recruit or employ (whether as an employee, officer, director,
agent, consultant or independent contractor) any person who is or was at any
time during the previous twelve months an employee, representative, officer or
director of the Cardinal Group; or (ii) take any action to encourage or induce
any employee, representative,




--------------------------------------------------------------------------------




officer or director of the Cardinal Group to cease his or her relationship with
the Cardinal Group for any reason. A "Solicitation" does not include any
recruitment of employees within or for the Cardinal Group. The "Restricted
Period" means the period from the date of this Agreement until twenty-four
months after Executive’s retirement date. The Restricted Period shall be
extended and its expiration tolled by the time period in which Executive is in
breach of any covenant in this Agreement to ensure that Executive does not
benefit from any breach and that the Company receives the full benefit of two
years protection from unfair competition on which it has relied in entering into
this Agreement.


4.No Competition -- Solicitation of Business. During the Restricted Period,
Executive shall not (either directly or indirectly or as an officer, agent,
employee, partner, consultant or director of any other company, partnership or
entity) solicit, service or accept on behalf of any competitor of the Cardinal
Group the business of (i) any customer of the Cardinal Group during the time of
Executive's employment or at date of termination of employment, or (ii) any
potential customer of the Cardinal Group which Executive knew to be an
identified, prospective purchaser of products or services of the Cardinal Group.


5.No Competition -- Employment by Competitor. During the Restricted Period,
Executive shall not invest in (other than in a publicly traded company with a
maximum investment of no more than 1% of outstanding shares), counsel, advise or
be otherwise engaged or employed by any entity or enterprise that is in
competition with the business conducted by any member of the Cardinal Group
(other than a business that is not a significant business to the Cardinal Group
as a whole or to the entity or enterprise as a whole).


6.No Disparagement.


(a) Executive and the Company shall at all times refrain from taking actions or
making statements, written or oral, that (i) denigrate, disparage or defame the
goodwill or reputation of Executive or the Cardinal Group, as the case may be,
or any of its trustees, officers, security holders, partners, agents or former
or current employees and directors, or (ii) are intended to, or may be
reasonably expected to, adversely affect the morale of the employees of the
Cardinal Group. Executive further agrees not to make any negative statements to
third parties relating to Executive's employment or any aspect of the businesses
of the Cardinal Group and not to make any statements to third parties about the
circumstances of the termination of Executive's employment or about the Cardinal
Group or its trustees, directors, officers, security holders, partners, agents
or former or current employees and directors, except as may be required by a
court or governmental body.


(b) Executive further agrees that, following termination of employment for any
reason, Executive shall assist and cooperate with the Company with regard to any
matter or project in which Executive was involved during Executive's employment
with the Company, including but not limited to any litigation that may be
pending or may arise after such termination of employment. Further, Executive
agrees to notify the Company at the earliest opportunity of any contact that is
made by any third parties concerning any such matter or project. The Company
shall not unreasonably request such cooperation of Executive and shall cooperate
with Executive in scheduling any assistance by Executive, taking into account
Executive’s business and personal affairs, and shall compensate Executive for
any lost wages or expenses associated with such cooperation and assistance.


7.Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by Executive, whether alone or jointly with
others, from the date of Executive's initial employment by the Company and
continuing until the end of any period during which Executive is employed by the
Cardinal Group, relating or pertaining in any way to


2

--------------------------------------------------------------------------------




Executive's employment with or the business of the Cardinal Group, shall be
promptly disclosed in writing to the Company’s Chief Legal and Compliance
Officer and are hereby transferred to and shall redound to the benefit of the
Company, and shall become and remain its sole and exclusive property. Executive
agrees to execute any assignment to the Company or its nominee, of Executive's
entire right, title and interest in and to any such discoveries and improvements
and to execute any other instruments and documents requisite or desirable in
applying for and obtaining patents, trademarks or copyrights, at the expense of
the Company, with respect thereto in the United States and in all foreign
countries, that may be required by the Company. Executive further agrees at all
times to cooperate to the extent and in the manner required by the Company in
the prosecution or defense of any patent or copyright claims or any litigation
or other proceeding involving any trade secrets, processes, discoveries or
improvements covered by this Agreement, but all necessary expenses thereof shall
be paid by the Company.


8.Acknowledgement and Enforcement. Executive acknowledges and agrees that: (a)
the purpose of the foregoing covenants, including without limitation the
noncompetition covenants of Sections 4 and 5, is to protect the goodwill, trade
secrets and other Confidential Information of the Company; (b) because of the
nature of the business in which the Cardinal Group is engaged and because of the
nature of the Confidential Information to which Executive has access, the
Company would suffer irreparable harm and it would be impractical and
excessively difficult to determine the actual damages of the Cardinal Group in
the event Executive breached any of the covenants of this Agreement; and (c)
remedies at law (such as monetary damages) for any breach of Executive's
obligations under this Agreement would be inadequate. Executive therefore agrees
and consents that if Executive commits any breach of a covenant under this
Agreement or threatens to commit any such breach, the Company shall have the
right (in addition to, and not in lieu of, any other right or remedy that may be
available to it) to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage. If any of the covenants contained in
this Agreement are finally held by a court to be invalid, illegal or
unenforceable (whether in whole or in part), such covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining covenants shall not be affected thereby;
provided, however, that if any of such covenants is finally held by a court to
be invalid, illegal or unenforceable because it exceeds the maximum scope or
duration determined to be acceptable to permit such provision to be enforceable,
such covenant will be deemed to be modified to the minimum extent necessary to
modify such scope or duration in order to make such provision enforceable
hereunder.


9.Miscellaneous.


(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without reference to principles of conflict of laws.
If, under any such law, any portion of this Agreement is at any time deemed to
be in conflict with any applicable statute, rule, regulation or ordinance, such
portion shall be deemed to be modified or altered to conform thereto. The
parties hereto irrevocably agree to submit to the jurisdiction and venue of the
courts of the State of Ohio in any action or proceeding brought with respect to
or in connection with this Agreement. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. This Agreement is the product of negotiation and
shall not be construed strictly for or against any party.




3

--------------------------------------------------------------------------------




(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


If to Executive:
At the most recent address on file for Executive at the Company
 
 
If to the Company:
Cardinal Health, Inc.
 
7000 Cardinal Place
 
Dublin, OH
 
Attn: Chief Legal and Compliance Officer





or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.


(d) Executive's or the Company's failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.












































4

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, Executive has hereunto set Executive's hand and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the day and year first above written.






/s/ Patricia B. Morrison            
Patricia B. Morrison
Execution Date: 6-28-18        




CARDINAL HEALTH, INC.




/s/ Pamela O. Kimmet            
By: Pamela O. Kimmet
Its: Chief Human Resources Officer
Execution Date: 6-28-18        




5